DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al (US Pat. Pub. No. 2008/0285540) in view of Csaszar et al (US Pat. Pub. No. 2011/0142044).

Regarding claim 1, Burckart et al discloses a method for processing a node registration notification, wherein the method is applicable in a distributed system comprising a forwarding router (fig. 2 [240, presence server]), a plurality of central nodes (fig. 2 [230, 234, 237, presence proxy]), and a plurality of serving nodes (fig. 2 [220, 222, 224]), wherein each of the central nodes is connected to the forwarding router and at least one of the serving nodes, respectively (fig. 2); a connecting line from any one of the central nodes to the forwarding router and a connecting line from the any (fig. 2); the method comprising: transmitting, by a first serving node, a registration request carrying node information of the first serving node to a first central node connected to the first serving node (paragraph 22-23); transmitting, by the first central node, a node registration notification carrying the node information of the first serving node to the forwarding router (paragraph 30; discloses presence proxy sends information to presence server; also see fig. 3 and 4) and other serving nodes, except the first serving node, connected to the first central node (paragraph 34); transmitting, by the forwarding router, the node registration notification to other central nodes except the first central node (paragraph 30 and 34; presence server forwards the presence information to watcher which is in a different region); and transmitting, by the other central nodes, the node registration notification to the respective serving nodes connected to the other central nodes, respectively (paragraph 34 discloses that the extra-region handler of the proxy  handles communication to and from the presence server; also see fig. 3 and 4), and correspondingly storing node information of the first central node and the node information of the first serving node (paragraph 26 and 26 discloses that proxies stores presence information).  
Burckart et al fails to explicitly disclose the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating networks; the forwarding router communicates, through one of the IP addresses, with a central node belonging to an operation network served by the one of the IP addresses.  However, in the same field of endeavor, Csaszar et al discloses the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve (paragraph 7 each router includes forwarding table which contains multiple destination IP addresses); the forwarding router communicates, through one of the IP addresses, with a central node belonging to an operation network served by the one of the IP addresses (paragraph 10-11; using IP address to connect to corresponding router).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Csaszar et al. into the system of Burckart for purpose of having router configured with plurality of IP addresses; providing security in the routing protocol.
Regarding claim 4, Burckart et al discloses after the other central nodes transmit the node registration notification to the respective serving nodes connected to the other central nodes, respectively, the method further comprises: receiving, by a second central node, a registration acknowledgment message of the first serving node transmitted by the serving node connected to the second central node the second central node is any one of the other central nodes except the first central node; transmitting, by the second central node, the registration acknowledgement message of the first serving node to the forwarding router after receiving the registration acknowledgement message of the first serving node transmitted by all of the serving nodes connected to the second central node; transmitting, by the forwarding router, the registration acknowledgement message of the first serving node to the first central node after receiving the registration acknowledgement message of the first serving node transmitted by all of other central nodes except the first central node; and transmitting, (paragraph 23).  
Regarding claim 5, Burckart et al discloses transmitting, by the second central node, the node registration notification to a second serving node again if the second central node does not receive the registration acknowledgement message of the first serving node transmitted by the second serving node within a second duration after the node registration notification of the first serving node is transmitted to the second serving node connected to the second central node (paragraph 23).  
Regarding claim 7, Burckart et al discloses determining, by the first central node, a second central node corresponding to a second serving node when receiving a service execution request carrying node information of the second serving node and transmitted by the first serving node, the second central node is any one of the other central nodes except the first central-node; transmitting, by the first central node, the service execution request carrying the node information of the second serving node to the second central node through the forwarding router; transmitting, by the second central node, the service execution request to the second serving node; and executing, by the second serving node, a service execution process based on the service execution request (paragraph 22-24).  
Regarding claim 8, Burckart et al discloses a system for processing a node registration notification, comprising a forwarding router (fig. 2 [240, presence server]), a plurality of central nodes (fig. 2 [230, 234, 237, presence proxy]), and a plurality of (fig. 2 [220, 222, 224]), wherein each of the central nodes is connected to the forwarding router and at least one of the serving nodes, respectively (fig. 2); a connecting line from any one of the central nodes to the forwarding router and a connecting line from the any one of the central node to the serving node belong to the same operating network (fig. 2), wherein a first serving node is configured to transmit a registration request carrying node information of the first serving node to a first central node connected to the first serving node (paragraph 22-23); the first central node is configured to transmit a node registration notification carrying the node information of the first serving node to the forwarding router (paragraph 30; discloses presence proxy sends information to presence server; also see fig. 3 and 4) and other serving nodes, except the first serving node, connected to the first central node (paragraph 34); the forwarding router is configured to transmit the node registration notification to other central nodes except the first central node (paragraph 30 and 34; presence server forwards the presence information to watcher which is in a different region); and the other central nodes are configured to transmit the node registration notification to respective serving nodes connected to the other central nodes, respectively (paragraph 34 discloses that the extra-region handler of the proxy  handles communication to and from the presence server; also see fig. 3 and 4), and correspondingly store the node information of the first central node and the node information of the first serving node (paragraph 26 and 26 discloses that proxies stores presence information).  
Burckart et al fails to explicitly disclose the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating Csaszar et al discloses the forwarding router is configured with a plurality of IP addresses, and the plurality of IP addresses serve different operating networks (paragraph 7 each router includes forwarding table which contains multiple destination IP addresses); the forwarding router communicates, through one of the IP addresses, with a central node belonging to an operation network served by the one of the IP addresses (paragraph 10-11; using IP address to connect to corresponding router).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Csaszar et al. into the system of Burckart for purpose of having router configured with plurality of IP addresses; providing security in the routing protocol.
Regarding claim 11, 12 and 14, see above rejection claim 4, 5 and 7.

Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al (US Pat. Pub. No. 2008/0285540) in view of Csaszar et al (US Pat. Pub. No. 2011/0142044) and further in view of Gissel et al (US Pat. Pub. No. 2007/0294596).

Regarding claim 2 and 9, Burckart et al and Csaszar et al fails to explicitly disclose wherein after the first serving node transmits the registration request carrying Gissel et al discloses wherein after the first serving node transmits the registration request carrying the node information of the first serving node to the first central node connected to the first serving node, the method further comprises: transmitting, by the first serving node, a heartbeat message to the first central node based on a first period (Fig. 2).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Gissel et al. into the system of Burckart and Csaszar et al for purpose of sending cluster heartbeats messages.
Regarding claim 3 and 10, Burckart et al, as modified by, Csaszar et al and Gissel et al, Gissel et al discloses transmitting, by the first central node, an offline notification of the first serving node to the other serving nodes and the forwarding router, if the first central node does not receive the heartbeat message transmitted by the first serving node again within a first duration after the heartbeat message transmitted by the first serving node is received, wherein the first duration is longer than the first period; transmitting, by the forwarding router, the offline notification of the first serving node to the other central nodes; and transmitting, by the other central nodes, the offline notification of the first serving node to the respective serving nodes connected to the other central nodes, respectively (Fig. 2)
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al (US Pat. Pub. No. 2008/0285540) in view of Csaszar et al (US Pat. Pub. No. 2011/0142044) and further in view of Abdelaziz et al (US Pat. No. 7,464,168).

Regarding claim 6 and 13, Burckart et al Csaszar et al fails to explicitly disclose transmitting, by the first central node, a synchronization request carrying the node information of all of the serving nodes connected to the first central node to the other central nodes through the forwarding router based on a second period; storing, by the other central nodes, the node information of all of the serving nodes connected to the first central node, and transmitting, by the forwarding router, a synchronization acknowledgement message carrying the node information of all of the serving nodes connected to the other central nodes to the first central node; and storing, by the first central node, the node information of all of the serving nodes connected to each of the other central nodes.  However, in the same field of endeavor, Abdelaziz et al discloses transmitting, by the first central node, a synchronization request carrying the node information of all of the serving nodes connected to the first central node to the other central nodes through the forwarding router based on a second period; storing, by the other central nodes, the node information of all of the serving nodes connected to the first central node, and transmitting, by the forwarding router, a synchronization acknowledgement message carrying the node information of all of the serving nodes connected to the other central nodes to the first central node; and storing, by the first central node, the node information of all of the serving nodes connected to each of the other central nodes (column 9 [lines 18-62]).   
.
Response to Arguments
Applicant's arguments, filed on July 15, 2021, with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1 and 8.  See the above rejection of claims 1-14 for the relevant citations found in Burckart and Csaszar et al disclosing the limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Gunasekara (US Pat. Pub. No. 2017/0164378) directed toward method for selective data network access.
Vuong (US Pat. Pub. No. 2015/0120827) directed toward router device that has plurality of public IP addresses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642